DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are finally rejected under 35 U.S.C. 102((a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2013096783, hereinafter WO’783.
WO’783 discloses in fig.7, (Also see attachment at the end of this Office Action wherein the letters A-D have been added by the examiner) a material reducing machine comprising: a rotary reducing drum 114 being rotatable about an axis of rotation 116, the rotary reducing drum 114 defining a reducing boundary 139 that extends at least partially around the axis of rotation 116; an infeed conveyor 113 for transporting material to a front portion of the rotary reducing drum, the infeed conveyor defining a conveyer plane, the rotary reducing drum being configured to rotate in a direction with the front portion moving downward toward the infeed conveyor (in order to reduce the material between the rotor blades 118 and stationary blade (C)); a mill box (Fig. 6) at least partially surrounding the rotary reducing drum 114, the mill box including: a mill box lid 224 mounted above the rotary reducing drum, the mill box lid having an inlet edge (D) positioned above a rear portion of the rotary reducing drum (uppermost edge of 139) and an outlet edge positioned above the front portion of the rotary reducing drum (an edge adjacent a compression roller 120, the edge being located on the end of the circumferential wall facing the rotor, the circumferential wall being mounted on an inner side of pivot arm 124}, wherein the mill box lid extends away from the reducing boundary when extending from the inlet edge to the outlet edge in an parabolic profile (A) toward the infeed conveyor 113, wherein the outlet edge is positioned above an uppermost edge of the rotary reducing drum (fig.6), and an infeed opening configured to receive material from the infeed conveyor, the infeed opening having an upper opening boundary defined by the outlet edge of the mill box lid (ig.6). Additionally, WO’783 discloses in the abstract, deflector and breaker bar, an anvil (136 or (C)) wherein the mill box lid further comprises an intermediate section between the outlet portion and the inlet edge, the intermediate section being raised above the rotary reducing drum (see the Fig. below, the middle of parabolic/curve A) and feed roller 220. 


    PNG
    media_image2.png
    715
    784
    media_image2.png
    Greyscale


Should it be found at a later date that WO’783 does not anticipate claims 1-18 because WO’783 does not disclose the parabolic profile, this limitation would have been obvious modifications by one skilled in the art once the basic apparatus was known as in WO’783. Also, the examiner notes that the applicant has not recited any criticality to suggest that parabolic profile within the invention produces an unexpected result (see page 9, first full paragraph of the specification as originally field for Fig. 9). Optimization as it relates to design essential components is not patentable - unless criticality for the arrangement is recited - and is considered obvious and within the skill of one working in the art. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid to include parabolic profile since the applicant has not disclosed that these limitations solve any stated problem or is for any particular purpose. The picture below shows different parabolic profiles. . Note below that parabolic profile is basically encompass a curve (Figs. 6-7 of WO’783) and the applicant’s Fig. 10 the two curves/profiled appears very similar to each other therefore, if the applicant considers his curve to be parabolic then WO’783 clearly disclose a parabolic profile).


    PNG
    media_image3.png
    350
    1218
    media_image3.png
    Greyscale


Response to Arguments
Applicant's arguments filed 7/8/22 have been fully considered but they are not persuasive.
Applicant's argument with respect to the 102 rejection have been considered but are moot since rejection no longer relied on. 
Applicant's argument with respect to the Bonner and Verhocf et al references have been considered but are moot since rejection no longer relied on. 
With respect to the applicant’s argument on page 14 that in WO’783 drum rotate upward away from the infeed conveyor 113, this argument appears to be inaccurate since the material are feed from the infeed conveyor 113 falls between the anvil (C) and the rotor blades moving downward not upward, in order to fall on the outfeed conveyor 150. 
In response to applicant's argument on page 18 that the claimed mill box, provide a number of advantages which are not apparent to those skilled in the art, the examiner would like to point out that none of these advantages would make the claims non-obvious. Additionally, all of these have not been captured by the claims that only require a parabolic profile that appears to be disclosed in the reference. Since the device disclosed in the reference includes all of the structural elements of the claims it is presumed to be inherently capable of all the claimed functions such as the advantages stated by the applicant.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/           Primary Examiner, Art Unit 3725